Citation Nr: 1040333	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with alcohol dependence in 
partial remission.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 Decision Review Officer (DRO) 
decision of the Wilmington, Delaware, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for PTSD with alcohol dependence in partial remission 
and assigned a 50 percent evaluation, effective September 10, 
2004.  The Veteran contends that a higher rating is warranted for 
his service-connected PTSD.  

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript is 
of record.  Additionally, the record was held open for 30 days, 
in which the Veteran submitted additional medical evidence.  
During the hearing, the Veteran waived initial RO consideration 
of the new evidence submitted in conjunction with the hearing and 
via his representative.  38 C.F.R. § 20.1304(c) (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the claim for an 
increased rating for PTSD with alcohol dependence in partial 
remission.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand is required in order 
to fulfill VA's statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

During the course of this appeal, VA formally evaluated the 
Veteran with respect to the nature, extent, and severity of the 
Veteran's service-connected PTSD with alcohol dependence in 
partial remission in May 2009.  The examination report indicates 
that the Veteran's symptoms associated with his service-connected 
PTSD include recurrent and intrusive thoughts; avoidance of 
activities, places, or people that arouse recollections of 
trauma; markedly diminished interest or participation in 
significant activities; feelings of detachment or estrangement of 
from others; restricted range of affect; sleep impairment; 
hypervigilance; occasional passive suicidal ideation; occasional 
auditory hallucinations; weekly panic attacks; and exaggerated 
startle response.  The VA examiner sated that his prognosis could 
be better if he was to become involved in outpatient 
psychotherapy, along with seeing a psychiatrist and taking 
prescribed medication.  Since that time, the Veteran testified at 
the April 2010 hearing that he receives psychiatric treatment for 
his service-connected PTSD at his local VA outpatient treatment 
facility, and since the May 2009 VA examination, his symptoms 
associated with his service-connected PTSD have progressively 
worsened.  In fact, an April 2010 VA mental health outpatient 
treatment notes states that the Veteran's PTSD is chronic and 
progressive.  His prognosis is poor due to the "chronic, 
progressive nature" of his illness.  

Based upon the evidence of record and the Veteran's recent 
personal testimony, the Board finds that a remand is necessary to 
ascertain the current level of the Veteran's disability.  An 
examination too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where 
the record does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  

It is also noted that the Veteran has received treatment for his 
service-connected PTSD at the Wilmington VA Medical Center in 
Wilmington, Delaware.  The RO/AMC should ensure that the claims 
folder contains updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from 
the Wilmington, Delaware VAMC.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.  The Veteran should also be 
provided with an opportunity to submit such 
reports.  

2.  Arrange for the Veteran to undergo a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD with alcohol dependence in partial 
remission.  All indicated tests and studies 
should be completed and all clinical 
manifestations should be reported in 
detail.  For the Veteran's service-
connected disability, the psychiatric 
examiner is requested to discuss the 
Veteran's symptoms, degree of social and 
industrial impairment, and to include a 
Global Assessment Functioning (GAF) Scale 
score with an explanation of what the 
assigned score represents.  

3.  Thereafter, readjudicate the Veteran's 
claim for an initial evaluation in excess 
of 50 percent for posttraumatic stress 
disorder (PTSD) with alcohol dependence in 
partial remission.  If the claim remains 
denied, the Veteran and his representative 
should be provided an appropriate 
Supplemental Statement of the Case (SSOC), 
and afforded the opportunity to respond.  
The matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


